*435The court decided that the plaintiff was entitled to recover, in an opinion per curiam, as follows:
The facts in this case show that plaintiff was rated as an airplane pilot by the War Department under date of October 9, 1929, and that his rating as a pilot has never been revoked. They further show, without dispute, that plaintiff performed under competent orders the flights *436prescribed and fulfilled the legal requirements entitling him to receive flying pay. • However, plaintiff was not paid an increase of 60 per centum of his base and longevity pay while on duty requiring him to participate regularly and frequently as a flying officer, but, instead, was paid the flying pay for the month of June 1939 at the rate of $120 a month,, or $1,440 a year, and, thereafter, at the rate of $60 a month or $720 a year, which was the rate of pay provided by statute for nonflying officers. Plaintiff was also a flight surgeon.
The question presented is governed by the decision of this court in Andrew W. Smith v. United States, 98 C. Cls. 392. Under that decision, the plaintiff is entitled to recover increased flying pay at the rate of 60 per centum of his base and longevity pay at the beginning of the period of his claim, to date of judgment.
Judgment will be entered in favor of plaintiff upon receipt of a report from the General Accounting Office showing the. amount due.-
In accordance with the above opinion and upon a report from the General Accounting Office showing the amount due thereunder to be $5,093.56, judgment for the plaintiff was entered February 7,1944, in the sum of $5,093.56.